MONTGOMERY, J.,
concurs in the conclusion reached by the Court. He thinks, however, that what his Honor said on the trial below, in declaring that two of the State’s witnesses were of so high a personal character as that he would not ask them to leave the court-room, on a motion for the separation of the witnesses, and also, what he said in his instructions to the jury in defending one of the same witnesses against the adverse criticisms of the defendant’s counsel on the witness’s testimony, was inappropriate and indiscreet. The language of the statute on the subject may not have been violated, but its spirit certainly was.